DETAILED ACTION
The present application is examined under the pre-AIA  first to invent provisions. 
Priority to the following parent applications/patents is acknowledged:
US Application 15/160065 filed 5/20/2016, now US Patent 10772086.
US Application 10/053179 filed 8/20/2015, now US Patent 9374733.
US Application 10/053179 filed 9/20/2010, now US Patent 9119095.
US Application 10/053179 filed 1/15/2002, now US Patent 8009667.
US Provisional Application 60/262005 filed 1/16/2001.
Preliminary Amendment filed 9/23/2020 is acknowledged.
Claim 1 is cancelled.
Claims 2-12 are newly added and remain pending.

Information Disclosure Statement
The three (“3”) information disclosure statements (IDS) submitted on 11/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Richard Campbell on 9/10/2021.
Claims 2, 5, 6, and 9 have been amended as shown in the attached Examiner Amendment Appendix. 

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or fairly suggest the mobile subscriber units or method of claims 2, 6, and 9, to pack and fragment variable length SDUs into variable length PDUs, as amended.  
Terminal Disclaimers have been filed and approved against parent patents 10772086, 9374733, 9119095, and 8009667, while distinguishing from the relevant prior art as shown throughout the prosecution of those parent applications.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477